Opinion by
"Will-son, J.
§ 50. Assignments of error. This case was tried by the judge. There are but two assignments of error, as follows: “1st. The court erred in not rendering judgment for the defendant and against the plaintiff.” “ 2d. The court erred in not rendering judgment for the defendant for the amount of his damages.” Held: These assignments are not in compliance with the rules. [Rules 24, 25, 26; 47 Tex. 602.] Where the trial is had before the judge without a jury, rule 27 requires that the rules above cited shall govern, as in cases tried by jury. The correct practice is for the party who desires to appeal from the decision of the judge, to request the judge to state in writing, and file in the record, the conclusions of fact found by him, separately from the conclusions of law, as a predicate for a specific assignment of errors. [Hardin v. Abbey, 57 Tex. 582.] There being no proper assignment of error, and no fundamental error apparent in the record, the judgment is
Affirmed.